Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11, 16-18, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190007854) in view of Aboul (US 20150327217), and further in view of Abraham (US 20120176921).
With respect to independent claims:
Regarding claim(s) 1/11/16/26, Chen teaches A method for wireless communication performed by a wireless communication device ([0037], “channel quality reports over the respective beams” performed by a UE.), comprising: 
receiving ([0034], a UE receives “reference signal configuration information.”), over a wireless channel, sounding control information ([0034], “reference signal configuration information.”) indicating a configuration of a transmitting device ([0034], “the configuration information containing an indication of a sequence number of the reference signal to be used by the user equipment, where the sequence number of the reference signal is associated with a sequence number of an antenna port.” And [0035], the “antenna port” is configured for the base station to transmit “the reference signal.” And [0036]), wherein the sounding control information includes an indication of a number ([0034], sequence number) that indicates one or more transmission parameters for sounding packets ([0034], “where the sequence number of the reference signal is associated with a sequence number of an antenna port.” And [0035], the “antenna port” is configured for the base station to transmit “the reference signal.”); 
receiving a sounding packet ([0056], a UE receives “downlink reference signal” from a BS.), over the wireless channel, from the transmitting device (base station), the sounding packet including information ... for channel estimation ([0037], “the user equipment ... performs a channel status measurement, channel estimation or the like based on the downlink reference signal.”); 
acquiring channel state information (CSI) for the wireless channel based on the received sounding packet ([0037], “the user equipment ... performs a channel status measurement, channel estimation or the like based on the downlink reference signal.”); and 
selectively transmitting a channel report to the transmitting device based at least in part on the CSI ([0056], “the user equipment measures a channel status based on the received reference signal. For example, the transceiving unit 202 may report the measurement result to the base station.”) and the sounding control information ([0034], “the configuration information containing an indication of a sequence number of the reference signal to be used by the user equipment.”).
However, Chen does not specifically disclose information carried in one or more training fields, and wherein the channel report includes the indication of the number that indicates the one or more transmission parameters for the sounding packets.
In an analogous art, Aboul discloses information carried in one or more training fields configured for channel estimation ([Fig.2 and 0035], “While L-STF field 205 and L-LTF field 210 include reference signals for channel estimation.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify training field as taught by Aboul. The motivation/suggestion would have been because there is a need to carry “reference signals for channel estimation.” ([0035, Aboul)
However, the combination of Chen and Aboul does not teach wherein the channel report includes the indication of the number that indicates the one or more transmission parameters for the sounding packets.
	In an analogous art, Abraham teaches wherein the channel report ([0108], “The CSI Feedback 406”) includes the indication of the number (sequence number) that indicates the one or more transmission parameters ([0090], “an identifier (ID) of an apparatus transmitting the generated frame.”) for the sounding packets ([0108], “The CSI Feedback 406 may include a sequence number. For certain aspects, the sequence number may be the same sequence number from the NDP 400.” And [0090], “the training frame may comprise an NDP ... the training frame may comprise an identifier (ID) of an apparatus transmitting the generated frame. The training frame may comprise a sequence number for certain aspects.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify sequence number in a feedback as taught by Abraham. The motivation/suggestion would have been because there is a need to identify the transmitting device.

With respect to dependent claims:
Regarding claim(s) 2/17, Chen teaches wherein the indication of the number includes a sequence number indicating the configuration of the transmitting device ([0034], “the configuration information containing an indication of a sequence number of the reference signal to be used by the user equipment, where the sequence number of the reference signal is associated with a sequence number of an antenna port.” And [0035], the “antenna port” is configured for the base station to transmit “the reference signal.” Further, [0036], “a reference signal with a sequence number of 1 corresponds to an antenna port 15 ... once obtaining the reference signal configuration information, the user equipment can learn configuration information of an antenna port via which the reference signal is to be transmitted and received.”). 
Regarding claim(s) 3/18, Chen teaches wherein the sounding control information includes timing information or information ([0034], “the configuration information containing an indication of a sequence number of the reference signal to be used by the user equipment, where the sequence number of the reference signal is associated with a sequence number of an antenna port.”) indicating the one or more transmission parameters ([0035], the “antenna port” is configured for the base station to transmit “the reference signal.”) associated with a transmission of the sounding packet (reference signal) by the transmitting device.
Regarding claim(s) 4, Chen teaches wherein the channel report includes a subset of the sounding control information ([0047-0048], “performs the channel measurement based on these ∥b.sub.l∥.sub.1 reference signals. The user equipment reports the measurement result to the base station.”).
Regarding claim(s) 20, Chen teaches wherein the channel report includes a subset of the sounding control information ([0047-0048], “performs the channel measurement based on these ∥b.sub.l∥.sub.1 reference signals. The user equipment reports the measurement result to the base station.”).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aboul and Abraham, and further in view of Li (US 20090196190).
Regarding claim(s) 5, Li teaches wherein the channel report includes a sequence number indicating a configuration of the wireless communication device ([0086], “the L-bit long sequence, as well as the combination selected for this time reporting of N CQI report sub-bands.” [Fig.5, step 504], The UE is configured to select “N CQI report sub-bands with optimal channel qualities from all measured CQI report sub-bands.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify reporting a sequence in a CQI report as taught by Li. The motivation/suggestion would have been because there is a need to determine which sub-band a UE is configured to report. 
	
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aboul and Abraham, and further in view of Papasakellariou (US 20200092073).
Regarding claim(s) 6, Papasakellariou teaches wherein the channel report includes timing information or information ([0160], “the report can include a CQI for 4 receiver antennas, a CQI for 2 receiver antennas, or a CQI for 1 receiver antenna. This can provide additional information to a serving gNB for determining a configuration for a number of receiver antennas (and of transmitter antennas) for the UE.”) indicating one or more reception parameters ([0160], number of receiver antennas for receiving reference signal.) associated with the reception of the sounding packet.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify number of receivers for receiving reference signal as taught by Papasakellariou. The motivation/suggestion would have been because there is a need to determine configuration for the receivers.

Claim(s) 7, 12, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aboul and Abraham, and further in view of Pesonen (US 20130342402).
Regarding claim(s) 7/12, Pesonen teaches obtaining an indication that a received signal strength indication (RSSI) associated with the sounding packet is below an RSSI threshold, no channel report being transmitted to the transmitting device based on the indication that the RSSI is below the RSSI threshold ([0020], “those apparatuses that are detected but whose RSSI is below the discarding threshold are discarded from the report.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify RSSI threshold as taught by Pesonen. The motivation/suggestion would have been because there is a need to eliminate reporting and possible positioning to LTS nodes that are far from the mobile tag.
Regarding claim(s) 19/27, Pesonen teaches sensing objects in a vicinity of the wireless communication device based on the received channel report ([0039], “These radio measurement reports may contain information on the LTS nodes with which the tag is within a communication range, information relating to the distance between the tag and each LTS node indicated in the combined reports.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify RSSI as taught by Pesonen. The motivation/suggestion would have been because there is a need to determine distance between two objects.

Claim(s) 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aboul and Abraham, and further in view of Zhang (US 20200228297).
Regarding claim(s) 8/13, Zhang teaches acquiring CSI for a reference channel ([0084], “The terminal device may simultaneously report the reference channel quality information.”); and 
obtaining an indication of a difference between the CSI for the wireless channel and the CSI for the reference channel ([0084], “The terminal device may simultaneously report the reference channel quality information and the differential information between the second channel quality information and the reference channel quality information to the network device.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify reference channel quality as taught by Zhang. The motivation/suggestion would have been because there is a need to report different channel quality. 
Regarding claim(s) 9/14, Zhang teaches wherein the channel report includes the indication of the difference in CSI ([0084], “The terminal device may simultaneously report the reference channel quality information and the differential information between the second channel quality information and the reference channel quality information to the network device.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify reference channel quality as taught by Zhang. The motivation/suggestion would have been because there is a need to report different channel quality. 

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aboul, Zhang and Abraham, and further in view of Yu (US 20130315120).
Regarding claim(s) 10/15, Yu teaches comparing ([0015], “determine whether the difference between the CQI within the current CQI reporting cycle and a CQI reported last time is less than a preset threshold when the preset time is exceeded, and if yes, stop sending the CQI within the current CQI reporting cycle to the base station.”) the difference in CSI to a CSI difference threshold ([Fig.1, step 102], no channel report being transmitted to the transmitting device based on the difference in CSI being below the CSI difference threshold ([Fig.1, step 103]).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify differential CQI as taught by Yu. The motivation/suggestion would have been because there is a need to only report CQI when it is better a threshold. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aboul and Abraham, and further in view of Li.
Regarding claim(s) 21, Li teaches wherein the channel report includes a sequence number indicating a configuration of the receiving device([0086], “the L-bit long sequence, as well as the combination selected for this time reporting of N CQI report sub-bands.” [Fig.5, step 504], The UE is configured to select “N CQI report sub-bands with optimal channel qualities from all measured CQI report sub-bands.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify reporting a sequence in a CQI report as taught by Li. The motivation/suggestion would have been because there is a need to determine which sub-band a UE is configured to report. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aboul and Abraham, and further in view of Papasakellariou.
Regarding claim(s) 22, Papasakellariou teaches wherein the channel report includes timing information or information indicating one or more reception parameters associated with a reception of the sounding dataset by the receiving device ([0160], “the report can include a CQI for 4 receiver antennas, a CQI for 2 receiver antennas, or a CQI for 1 receiver antenna. This can provide additional information to a serving gNB for determining a configuration for a number of receiver antennas (and of transmitter antennas) for the UE.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify number of receivers for receiving reference signal as taught by Papasakellariou. The motivation/suggestion would have been because there is a need to determine configuration for the receivers.

Claim(s) 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aboul and Abraham, and further in view of Zhang.
Regarding claim(s) 23/28, Zhang teaches wherein the channel report indicates a difference in CSI between the wireless channel and a reference channel ([0084], “The terminal device may simultaneously report the reference channel quality information and the differential information between the second channel quality information and the reference channel quality information to the network device.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify reference channel quality as taught by Zhang. The motivation/suggestion would have been because there is a need to report different channel quality. 

Claim(s) 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aboul, Abraham and Zhang, and further in view of Asterjadhi (US 20190132724).
Regarding claim(s) 24/29, Zhang teaches wherein the sounding control information identifies the reference channel ([Fig.5 and 0079], “the AP includes a reference channel indication ... within the trigger frame ... The AP may ... signal this information to receiving STAs.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify reference channel as taught by Asterjadhi. The motivation/suggestion would have been because there is a need to “indicate the AP's primary communication channel. “ ([0052, Asterjadhi])

Claim(s) 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aboul, Abraham and Zhang, and further in view of Li (US 20100298000).
Regarding claim(s) 25/30, Li teaches , wherein the sounding control information identifies the wireless channel as a reference channel for future channel reports ([0035], “When it is found that the bit error rate of the current reference channel information is lower than the threshold, the mobile apparatus 2 accepts the current reference channel information and updates current channel information thereof to the current reference channel information.”)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chen to specify a reference channel as taught by Li. The motivation/suggestion would have been because there is a need to select an optimal reference channel for communication.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 filed on 10/20/2022 have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411